DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the communication filed on 10/18/2019; claim(s) 1- 10 is/are pending herein; claim(s) 1, 7, & 9 is/are independent claim(s). The claims submitted during the preliminary amendment of 10/18/2019 are examined herein.
This application is a National Stage of International Application No. PCT/JP2017/015831 filed April 20, 2017.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1- 6 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is directed to “software per se” under BRI. See 1MPEP 2106.03 (II).
I) Regarding claims 1- 3, the claimed subject matter of these claims is “a device management system” with “a learning unit, implemented by a processor”.  Examiner notes applicant’s specification states “The learning unit 310 and the transmission/reception unit 320 are implemented by a CPU of a computer operating according to a program…with the CPU reading the program and, according to the program, operating as the abnormality detection unit 221” ([0046 -0047]).  Here, Examiner notes that the specification does not explicitly exclude “software only” embodiment for its processor/CPU. Therefore, the claimed “management system” comprising “a learning unit” implemented by a processor can be a software processor (also known to PHOSITA as virtual machine). Hence, when the learning unit is implemented by a virtual machine or virtual CPU, the only claimed element “learning unit” as a whole will be directed to “software per se”.  Accordingly, the BRI of claim 1 and its dependent claims cover both statutory and non-statutory (“software per se”) embodiments and hence must be rejected accordance to MPEP 2106.03 (II); “claim whose BRI covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matte”.

II) Regarding claims 4- 6, the claimed subject matter is a device management system with “a learning unit, implemented by a processor” and “an abnormality detection unit, implemented by the processor”.  As discussed above, the learning unit can be a pure software entity such as “virtual machine”. Examiner further notes, applicant’s specification describes the claimed “abnormality detection unit” as item element 221 shown in fig. 1 located in the NW switch 220. The specification further states:
[0024], Although this exemplary embodiment describes the case where the abnormality 15 detection unit 221 is included in the NW switch 220, the abnormality detection unit 221 may be implemented by hardware independent of the NW switch 220.
[0047], The abnormality detection unit 221 is also implemented by a CPU of a computer operating according to a program.

may be” and the “CPU” itself can be a virtual machine or a virtual processor as can be clear to PHOSITA. Therefore, the actually claimed subject matter of claims 4- 6 as a whole can be a “software per se” therefore not patent eligible under 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1- 3 & 7- 10 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Kamiya [Kamiya] (US 20170293862 A1, Foreign Priority Date: April 8, 2016).

Regarding claim 1, Kamiya teaches a device management system [“fault prediction system 1 learns fault prediction”] comprising: ([0032]);
 a learning unit [e.g., “a machine learning device 5”], implemented by a processor, which learns a state model [“inductively acquire a model for estimating the result from the input” and/or model of fig. 4] representing a normal state of a system including a control target device [e.g., “machine tool” like machine 2 of fig. 1, ¶¶0033, 0036], based on [“supervised learning”] (i) a control sequence [“state variables” that are inputted/captured by the detector 11, e.g., “torque command”, “velocity command” that varies overtime] representing one or more time- series commands and (ii) data [output variables (e.g., “vibration”, “temperature”) captured by the measuring device 12, e.g., current, temperature] indicating a state of the control target device when the control sequence is issued ([0016, 0041-0047, 0055]).  
Kamiya teaches:
[0016] [0016] The machine learning device may learn the fault prediction of the one of the main shaft and the motor in accordance with a plurality of data sets generated for the one of the main shaft and the motor. The learning unit may learn a normal state only during a certain period and then detects occurrence of a fault determined by the determination data obtaining unit

[0047] FIG. 2 is a flowchart for explaining an exemplary learning process by a machine learning device depicted as FIG. 1. As illustrated in FIG. 2, when an exemplary learning process by the machine learning device 5 is started, in step S201 the state observation unit 52 obtains state variables including, e.g., a torque command value and a velocity command value output from the motor controller 3, a driving current and a rotational velocity output from the detector 11, the vibration of the main shaft 212 or the motor 214 output from the measuring device 12, and the sound and the temperature in the vicinity of the main shaft 212 or the motor 214.

[0055] The neural network learns fault prediction of the main shaft 212 or the motor 214 that drives the main shaft 212, associated with a fault of the machine tool 2. The neural network learns the relationship between the state variables observed by the state observation unit 52 and the occurrence of a fault, i.e., fault prediction of the main shaft 212 or the motor 214, by so-called " supervised learning," in accordance with a data set generated based on a combination of these state variables and the determination data obtained by the determination data obtaining unit 51. In " supervised learning," a large number of sets of data of certain inputs and results (labels) are fed into a learning device, which may learn features observed in these data sets and inductively acquire a model for estimating the result from the input, i.e., their relationship

Regarding claim 2, Kamiya further teaches the device management system according to claim 1, wherein the learning unit generates a feature indicating a relationship between the control sequence and a normal state of the control target device when the control sequence is issued, as the state model ([0016, 0035, 0040]).  

Regarding claim 3, Kamiya further teaches the device management system according to claim 2, wherein the learning unit generates the state model using, for the feature, a state of the control target device a predetermined period [“After the learning period”] after the control sequence is issued ([0055, 0057]).  

Regarding claims 7, the rejection of claim 1 is incorporated. Again in summary, Kamiya teaches a model learning method [“machine learning device and a machine learning method”] comprising ([0032]);
learning [“supervised learning”] a state model [“acquire a model for estimating the result”] representing a normal state of a system including a control target device [tool 2, fig. 1], based on a control sequence [input values (“sets of data of certain inputs”) to the tool 2 used in supervised learning] representing one or more time-series commands and data [output (“results (labels)”) values from the tool 2 that are captured by measuring device 12] indicating a state of the control target device when the control sequence is issued (Fig. 1, [0047-0048, 0055]).  
Regarding claims 8, Kamiya teaches a model learning method according to claim 7, wherein a feature indicating a relationship between the control sequence and a normal 

Regarding claims 9- 10, Kamiya teaches invention of these claims for the similar reasons as in claims 7- 8 discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4- 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya in view of Takahashi et al. [Takahashi] (US 20170220008 A1).

Regarding claim 4, Kamiya teaches the device management system according to claim 1, comprising an abnormality detection unit [“fault determination unit”], implemented by the processor, which detects an abnormality based on a control sequence including a command issued [“may determine that a fault has occurred in the machine tool 2, based on, e.g., internal data of control software stored”] to a monitoring target device, using the state model ([0040]).  
However, Kamiya may or may not teach its detection unit detecting the abnormality of the control sequence including a command issued to a monitoring target device as claimed.
Takashi is directed to controller for controlling a plurality of manufacturing machines constituting a manufacturing cell by using supervised machine learning ([0002, 0083]). Specifically, Takashi teaches a device management system [system 10 having a target device such as R1/manufacturing machines 26, analogous to Kamiya’s tool 2] comprising: (figs. 1- 2);
an abnormality detection unit [e.g., “abnormality detecting unit 21”], implemented by the processor, which detects an abnormality [“the function parameter, and the operation program is a cause of an abnormality, the abnormal portion correcting unit 18 corrects a portion having the abnormality” and the program can include commands (“an operation command for moving an arm to an operation position”, para. 0051)] of a control sequence including a command issued to a monitoring target device, using the state model ([0048, 0054, 0061, 0079, 0083]).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Kamiya and Takahashi because they both 

Regarding claim 5, Kamiya in view of Takahashi further teaches the device management system according to claim 4, wherein the abnormality detection unit detects the control sequence issued to the monitoring target device, and, in the case where the monitoring target device in response to the detected control sequence is not in a normal state based on the state model, determines [“improper setting or improper operation”] that the control sequence is abnormal (Kamiya, [0016, 0035] & Takahashi [0009, 0054]).
  
Regarding claim 6, Kamiya in view of Takahashi further teaches the device management system according to claim 4, wherein the abnormality detection unit detects a state of the monitoring target device, and, in the case where a control sequence not expected to be issued [“the operation program is a cause of an abnormality,”] in the state of the monitoring target device based on the state model is issued to the monitoring target device, determines that the control sequence is abnormal (Kamiya, [0016, 0035] & Takahashi [0009, 0054, 0073]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) INAGAKI et al. (US 20170031329) teaches a device management system comprising: a learning unit [learning device 5] implemented by a processor, which learns a state model [“neural network model”] representing a normal state of a system including a control target device [“robot 2 illustrated as FIG. 1”], based on a control sequence [input data from robot controller 3 to the observation unit 52] representing one or more time-series commands and data [data from sensor 11] indicating a state of the control target device when the control sequence is issued (Fig. 1, [0046 - 0053]).
Contacts	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “on-limiting examples of claims that are not directed to any of the statutory categories include:
        • Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations”